DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/06/2022 has been entered. Claims 1-7 and 9-20 are pending in the application with claims 1-7, 9-16 amended and 17-20 newly added. The amendment overcomes each objection to the claims specified previously set forth in the Non-Final Office Action of 03/11/2022. The amend also overcomes the previous set forth 35 U.S.C. §112f claim interpretation and 35 U.S.C. §112b rejections identified in the above listed non-final office action. 

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 06/06/2022, with respect to the rejection(s) of claims 1-4, 7, 9-11 and 13-16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ohline et al. (Patent No. US 6858005), hereinafter Ohline, in view of Ikeda (JP2016007434) hereinafter Ikeda. 
In regard to claim 1, Ohline discloses a flexible tube insertion apparatus (Fig. 1 colonoscope 10) comprising: an insertion section (Fig. 1 comprising distal portion 14 and body 12) configured to be inserted into an insertion target body (Fig. 1 colon C via the patient’s anus A), the insertion section (Fig. 1 comprising distal portion 14 and body 12) comprising a distal end (Fig. 1 distal end of distal portion 14) and a proximal end (Fig. 1 near proximal handle 16), and including a flexible tube section (Fig. 1 flexible body 12) 5configured to passively bend ([column 7 lines 13-36] and [column 5 lines 3-6] “…a passive region proximal to the automatically controlled proximal region could be made of a flexible tubing member that can conform to an infinite variety of shapes.”), and a bending section (Fig. 1 steerable distal portion 14) connected to the flexible tube section (Fig. 1 flexible body 12) on a distal end side (see annotated Fig. 1 below in section 35 U.S.C. §103) of the flexible tube section (Fig. 1 flexible body 12) and configured to actively change its bend shape (column 7 lines 17-18 “utilizing the steerable distal portion 14 for guidance…”), 
Ohline fails to disclose a flexible tube characteristic changer provided in the flexible tube section and configured to change a force quantity acting on the distal end of the insertion section from the insertion target body, by 15changing a characteristic of the flexible tube section; a controller comprising hardware, the controller being configured to: calculate information relating to a deformation force quantity that is force that restores bending of the insertion section on the proximal end side with respect to the flexible 20tube characteristic changer based on a bending stiffness value of the insertion section, and insertion length of the insertion section into the insertion target body, and a bending quantity of the insertion section; and control the flexible tube characteristic changer, based on the information relating to the deformation force quantity.
However Ikeda, in the same field of endeavor, teaches a flexible tube characteristic changer (Fig. 3A hardness variable element 723) provided in the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721) and configured to change a force quantity ([0036] “…the insertion force amount is applied from the proximal end side toward the distal end side with respect to the insertion portion 7 inserted into the living body by the operator.”) acting on the distal end (Fig. 7A near 71(7)) of the insertion section (Fig. 1 insertion unit 7) from the insertion target body, by 15changing a characteristic ([0023] “…changing the hardness of the hardness variable element 723 also changes the bending rigidity of the segment 721”) of the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721); and 
a controller comprising hardware (Fig. 9 control device 6A  [0020] “The control device 6 includes a CPU (Central Processing Unit) or the like, and comprehensively controls the operation of the endoscope 2 and the display device 4 according to a program (including an operation program) recorded in the memory....”), the controller (Fig. 9 control device 6A) being configured to: 
calculate information relating to a deformation force quantity (voltage value, [0017] “under control by the control device 6, the bending rigidity can be independently changed for each of the plurality of segments 721. Then, the flexible tube portion 72 can be curved according to the shape of the body cavity wall when it is exposed to the body cavity wall in vivo by independently changing the bending rigidity for each plurality of segments 721 under control by the control device 6.” And [0026] “…applies a voltage…to each hardness variable element 723, and sets the flexible tube portion 72 to a bending stiffness corresponding to the initial voltage value.”) that restores bending of the insertion section (Fig. 1 insertion unit 7) on the proximal end side (Fig. 1 near operating unit 8 opposite the distal end) with respect to the flexible 20tube characteristic changer (Fig. 3A hardness variable element 723) based on a bending stiffness value (index value [0034] “…index value calculation unit 65 calculates each index value for changing the bending stiffness of the…” following segments ) of the insertion section (Fig. 1 insertion unit 7), an insertion length (length of one segment or a summation of multiple segments 721) of the insertion section (Fig. 1 insertion unit 7)  into the insertion target body (Fig. 7A-B), and a bending quantity (bending rigidity) of the insertion section (Fig. 1 insertion unit 7); and
 control the flexible tube characteristic changer (Fig. 4 carriable stiffness element 723), based on the information relating to the deformation force quantity (voltage value via control by the control device 6A through controller 66 [0026]) “The operation controller 66 applies voltage…to each hardness variable element 723 and sets the flexible tube portion 72 to a bending rigidity…”). 
See section 35 U.S.C. §103 for further explanation. 

Claim Objections
Claim 2 is objected to because of the following informalities:  in lines 14 and 15 there is a double “the” after the amendment stating, “change, when the the analysis force characteristic changer….”. It is suggested to omit the extra “the” in the limitation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “a bending section” in claim 1, which has structural support on page 10 lines 24-27 of the specification stating, “…respective source coils 72 are arranged in the bendable section 13 and the flexible tube section 14 at intervals in a longitudinal direction….” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "its" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 14 recites the limitation "the bending stiffness changer" in lines 3, and 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “the variable stiffness material.” Appropriate correction is required.
Claim 14 also recites the limitation "bending stiffness" in line 4 and 8.  Claim 7 also recites the limitation “a bending stiffness” in line 3. Therefore, it is unclear if “bending stiffness” in line 4 of claim 14 is referring to the same “bending stiffness” recited in claim 7 line 3. It is suggested to amend the limitation in claim 14 to state, “the bending stiffness.” Appropriate correction is required. 
Claim 15 recites the limitation "its" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 16 recites the limitation "the proximal end side" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “a proximal end side.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohline et al. (Patent No. US 6858005), hereinafter Ohline, in view of Ikeda (JP2016007434) hereinafter Ikeda. 
In regard to claim 1, Ohline discloses a flexible tube insertion apparatus (Fig. 1 colonoscope 10) comprising: an insertion section (Fig. 1 comprising distal portion 14 and body 12) configured to be inserted into an insertion target body (Fig. 1 colon C via the patient’s anus A), the insertion section (Fig. 1 comprising distal portion 14 and body 12) comprising a distal end (Fig. 1 distal end of distal portion 14) and a proximal end (Fig. 1 near proximal handle 16), and including a flexible tube section (Fig. 1 flexible body 12) 5configured to passively bend ([column 7 lines 13-36] and [column 5 lines 3-6] “…a passive region proximal to the automatically controlled proximal region could be made of a flexible tubing member that can conform to an infinite variety of shapes.”), and a bending section (Fig. 1 steerable distal portion 14) connected to the flexible tube section (Fig. 1 flexible body 12) on a distal end side (see annotated Fig. 1 below) of the flexible tube section (Fig. 1 flexible body 12) and configured to actively change its bend shape (column 7 lines 17-18 “utilizing the steerable distal portion 14 for guidance…”), 

    PNG
    media_image1.png
    605
    383
    media_image1.png
    Greyscale

Ohline fails to disclose a flexible tube characteristic changer provided in the flexible tube section and configured to change a force quantity acting on the distal end of the insertion section from the insertion target body, by 15changing a characteristic of the flexible tube section; a controller comprising hardware, the controller being configured to: calculate information relating to a deformation force quantity that is force that restores bending of the insertion section on the proximal end side with respect to the flexible 20tube characteristic changer based on a bending stiffness value of the insertion section, and insertion length of the insertion section into the insertion target body, and a bending quantity of the insertion section; and control the flexible tube characteristic changer, based on the information relating to the deformation force quantity.
However Ikeda, in the same field of endeavor, teaches a flexible tube characteristic changer (Fig. 3A hardness variable element 723) provided in the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721) and configured to change a force quantity ([0036] “…the insertion force amount is applied from the proximal end side toward the distal end side with respect to the insertion portion 7 inserted into the living body by the operator.”) acting on the distal end (Fig. 7A near 71(7)) of the insertion section (Fig. 1 insertion unit 7) from the insertion target body, by 15changing a characteristic ([0023] “…changing the hardness of the hardness variable element 723 also changes the bending rigidity of the segment 721”) of the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721); and 
a controller comprising hardware (Fig. 9 control device 6A  [0020] “The control device 6 includes a CPU (Central Processing Unit) or the like, and comprehensively controls the operation of the endoscope 2 and the display device 4 according to a program (including an operation program) recorded in the memory (shown).”), the controller (Fig. 9 control device 6A) being configured to: 
calculate information relating to a deformation force quantity (voltage value, [0017] “under control by the control device 6, the bending rigidity can be independently changed for each of the plurality of segments 721. Then, the flexible tube portion 72 can be curved according to the shape of the body cavity wall when it is exposed to the body cavity wall in vivo by independently changing the bending rigidity for each plurality of segments 721 under control by the control device 6.” And [0026] “…applies a voltage…to each hardness variable element 723, and sets the flexible tube portion 72 to a bending stiffness corresponding to the initial voltage value.”) that restores bending of the insertion section (Fig. 1 insertion unit 7) on the proximal end side (Fig. 1 near operating unit 8 opposite the distal end) with respect to the flexible 20tube characteristic changer (Fig. 3A hardness variable element 723) based on a bending stiffness value (index value [0034] “…index value calculation unit 65 calculates each index value for changing the bending stiffness of the…” following segments ) of the insertion section (Fig. 1 insertion unit 7), an insertion length (length of one segment or a summation of multiple segments 721) of the insertion section (Fig. 1 insertion unit 7)  into the insertion target body (Fig. 7A-B), and a bending quantity (bending rigidity) of the insertion section (Fig. 1 insertion unit 7); and
 control the flexible tube characteristic changer (Fig. 4 carriable stiffness element 723), based on the information relating to the deformation force quantity (voltage value via control by the control device 6A through controller 66 [0026]) “The operation controller 66 applies voltage…to each hardness variable element 723 and sets the flexible tube portion 72 to a bending rigidity…”)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Ohline to have a flexible tube characteristic changer provided in the flexible tube section and configured to change a force quantity acting on the distal end of the insertion section from the insertion target body, by 15changing a characteristic of the flexible tube section; a controller comprising hardware, the controller being configured to: calculate information relating to a deformation force quantity that is force that restores bending of the insertion section on the proximal end side with respect to the flexible 20tube characteristic changer based on a bending stiffness value of the insertion section, and insertion length of the insertion section into the insertion target body, and a bending quantity of the insertion section; and control the flexible tube characteristic changer, based on the information relating to the deformation force quantity, as taught by Ikeda. 
Furthermore, it known in the art before the effective filing date of the claimed invention that the ability to control the shape of a segment of an endoscope is necessary to avoid patient pain from pushing the endoscope into the body cavity. Even though a pushing force is exerted on the proximal end of an endoscope, the pushing force does not always get transfer to the distal end of the endoscope inside the body cavity. Instead, the pushing force can be transfer to an interior wall of the body cavity causing patient pain and the endoscope not advancing within the body cavity. Thus, one of ordinary skill in the art before thee effective filing date of the claimed invention would apply Ikeda’s solution for bendable control and shape control over individual segments of an endoscope while the insertion unit is in a patient’s body cavity to avoid patient pain and adequate endoscope advancement within the body cavity ([column 1 line 65 – column 2 line 11]).

In regard to claim 2, Ohline in view of Ikeda, as set forth above with respect to claim 1. Ikeda teaches wherein the controller (Fig. 9 control device 6A) is configured to- 53 - calculate an analysis force quantity (Fig. 11A drag force [0050] “…the resistance force calculation unit 67 calculates each current drag DR loaded on all segments 721 by the following equation: DR = k・θ, (1). In equation (1), k is the bending modulus of elasticity (N / deg.) of the corresponding segment 721, and the current bending stiffness of the segment 721 (corresponding to the current voltage value applied to the segment 721 (FIG. 3B)).”) based on the deformation force quantity ([0023] voltage value,”…the hardness (bending rigidity) of the hardness variable element 723 increases as the applied voltage value increases. That is, by changing the hardness of the hardness variable element 723, the bending rigidity of the segment 721 in which the hardness variable element 723 is built-in also changes.”), receive a signal indicating the force quantity acting on the distal end of the insertion section ([0071] “For example, a plurality of pressure detecting units 722E (FIGS. 17A and 17B (a cross-sectional view) of the flexible tube portion 72 illustrated in FIG. 17A) for detecting pressure from outside on the flexible tube portion 72 to outputting pressure information indicating the pressure is provided for each of all the segments 721 forming the flexible tube portion 72.”; compare magnitudes of a 10detected force quantity (outside pressure measure by pressure detecting units 722E) and the analysis force quantity (Fig. 11A drag force [0051]) and set the analysis force quantity (Fig. 11A drag force) to be a 15distal end pushing force quantity (force exerted by operator [0036-0038]) when the analysis force quantity (Fig. 11A drag force) is greater than the detected force quantity (outside pressure measure by pressure detecting units 722E), and change, when the 20analysis force quantity (Fig. 11A drag force) is greater than the detected force quantity (outside pressure measure by pressure detecting units 722E), a characteristic ([0023] bending rigidity) of the flexible tube characteristic changer (Fig. 3A hardness variable element 723) until the detected force quantity (outside pressure measure by pressure detecting units 722E) exceeds the distal end pushing force quantity ( force exerted by operator [0036-0038], [0071] “…based on a plurality of pressure information output from the plurality detecting units 722E… the state quantity calculating unit 63 calculates the pressure (corresponding to drag force DR) from outside of each of all the segments….).

In regard to claim 3, Ohline in view of Ikeda, as set forth above with respect to claims 1 and claim 2, Ikeda teaches wherein the controller (Fig. 9 control device 6) is configured to analyze- 54 - the distal end pushing force quantity (force exerted by operator), based on calculated bend shape information ( [0040] “the endoscopic apparatus 1 reduces the bending rigidity of the third segment C… when the operator adds an insertion force to the insertion portion 7, as shown in FIG. 8B, the bending amount of the third to seventh segments C to G increases, and the entire insertion portion 7 becomes an obtuse angle. That is, the insertion portion 7 will contact the body cavity wall WA in an obtuse angled shape, and the pressure received from the body cavity wall WA will also be reduced. Therefore, if an insertion force is added to the insertion portion 7, the insertion force is not converted into a force that extends the large intestine (pushes up the body cavity wall WA), but is effectively used as a force to propel the tip of the insertion portion 7, and the bend of the large intestine can be easily passed.” ) of the insertion section (Fig. 1 insertion unit 7). 

In regard to claim 4, Ohline in view of Ikeda, as set forth above with respect to claims 1-3, Ikeda teaches wherein the controller (Fig. 9 control device 6 via the calculation unit 63) further configured to calculate the bend shape information [0027-0028] “…the state amount calculation unit 63 …estimates the current shape (three-dimensional shape) of the flexible tube portion 72…calculation unit 63 calculates the current bending angle θ of the target segment 721 constituting the flexible tube portion 72 as shown below based on the shape of the flexible tube portion 72…”. 

In regard to claim 7, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ikeda teaches wherein the flexible tube characteristic changer (Fig. 3A hardness variable element 723) is a variable stiffness material ([0023] “…the hardness variable element 723 includes a coil pipe 7232 provided with electrodes 7231 at both ends and a conductive polymer artificial muscle 7233 encapsulated in the coil pipe 7232 (hereinafter described as EPAM (Electroactive Polymer Artificial Muscle) 7233).” ([0069] “…the hardness variable element 723 is adopted as the rigidity variable portion…but Shape Memory Alloy (SMA) actuator 723D…may be adopted.”) configured to change a bending stiffness of the insertion section (Fig. 1 insertion unit 7, [0023] “…the hardness variable element 723 applies a voltage from the control device 6 to the electrode 7231 (EPAM7233) via a signal cable (illustrated) that is drawn inside the flexible tube portion 72…the hardness (bending rigidity) of the hardness variable element 723 increases as the applied voltage value increases. That is, by changing the hardness of the hardness variable element 723, the bending rigidity of the segment 721 in which the hardness variable element 723 is built in also changes.).


In regard to claim 9, Ohline in view of Ikeda, as set forth above with respect to claim 1 and claim 2, Ikeda teaches wherein the distal end pushing force quantity (force exerted by operator) is calculated 15by using a friction coefficient of friction ([0049-0051] “…the "DR" … has an insertion force F from the base end side to the distal end side with respect to the insertion portion 7 inserted into the body by the operator” and “…current drag forces DR applied to all the calculated segments 721 and a dynamic friction coefficient μ (the same for all the segments 721) on a surface of the flexible tube portion 72.”) occurring between the distal end of the insertion section (Fig. 1 insertion unit 7) and the insertion target body.

In regard to claim 10, Ohline in view of Ikeda, as set for above with respect to claim 1 and 2, teaches wherein 20the controller (Fig. 9 control device 6) is configured to calculate, as the analysis force quantity (Fig. 11A drag force), the force quantity obtained by multiplying the deformation force quantity ([0017] bending rigidity), by a constant of 0.8 to 1.2. 
With respect to the constant of a range of 0.8 to 1.2, the constant range includes the number 1. When the multiplying the deformation force quantity by the number 1 to obtain the analysis force quantity, the deformation force quantity ends up equaling the analysis force quantity, which has already been established in Ikeda as the drag force above. In addition, multiplying a quantity by 1 is a common processing step and is not inventive. Also, In re Aller states, “…it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05(II)(A)).  Here the constant range of 0.8 to 1.2 are workable ranges found by routine experimentation. Thus, the force quantity analyzer being configured to calculate, as the analysis force quantity, a force quantity obtained by multiplying the deformation force quantity by a constant of 0.8 to 1.2 is not invention and obvious to one skilled in the art before the effective filing date of the claimed invention.

In regard to claim 11, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ikeda teaches wherein the flexible tube characteristic changer (Fig. 3A hardness variable element 723) is formed of a shape memory alloy ([0069] “…the hardness variable element 723 is adopted as the rigidity variable portion…but Shape Memory Alloy (SMA) actuator 723D…may be adopted.”) the shape memory alloy being- 56 - capable of moving a bend shape of the flexible tube section in the same direction as a direction of bending of the bending section ([0070] “…the SMA actuator 723D increases the hardness (flexural rigidity)…by changing the hardness of the SMA actuator 723d, the bending rigidity of the segment 721 in which the SMA actuator 723d is built is also changed.”) 

In regard to claim 13, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ohline teaches wherein the insertion section (Fig. 1 combination of body 12 and distal potion 14)) is a part of a colonoscope ([column 7 line 12-15] “Fig. 1 shows prior art colonoscope 10 being employed for a colonoscopic examination…the colonoscope 10 has a proximal handle 16 and an elongated body 12 with a steerable distal portion 14. 
Another embodiment of Ohline, which is also configured for a colonoscope, divides the insertion section (Fig. 2 body 21) into multiple segments (“When configured for use a colonoscope, the body 21 of the endoscope 20 may range typically from 135cm to 185cm in length…[and]…made in a variety of…configurations….” For example, “if the endoscope is a standard length of 180cm, a total of 18 segments (including the steerable distal end), each 10 cm long, could be combined to create a fully articulating, controllable endoscope” [column 4 line 65 – column 5 line 3]).
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Ohline with the second embodiment of Ohline by having the insertion section divided into multiple segments of 10 cm to include the steerable distal end, as taught by the second embodiment of Ohline, to gain the benefit of a creating “a fully articulating, controllable endoscope” [column 5 lines 2-3]. 
15HowerHow Although the first and second embodiments of Ohline fail to teach the flexible tube characteristic changer, Ikeda in the same field of endeavor, teaches the flexible tube characteristic changer (Fig. 3A, [0021] “hardness variable element 723 are built in each of the segments 721” of the flexible tube section 72). 
Though Ikeda is silent as to the length of each segment 721, the combination of the 10 cm segmented Ohline’s insertion section (body 21) with Ikeda’s hardness variable element 723 built into each segment would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the embodiments of Ohline with the teachings of Ikeda and have the flexible tube characteristic changer disposed over a predetermined length within 40 cm or less from the distal end of the insertion section, to obtain the benefit of a fully articulating and controllable endoscope.
Furthermore, it is known in the art before the effective filing date of the claimed invention that bending control over a segmented insertion section of an endoscope allows for manipulability of an identified segment while not changing the “hardness [or bendability] of other segments,” which can advance the insertion section through the body cavity and reduce pain caused by an insertion section segment pushing against a body cavity wall (Ikeda [0005]).    

In regard to claim 14, Ohline in view of Ikeda, as set forth above with respect to claim 1 and claim 7, teach wherein the controller (Fig. 9 control device 6 via the operation controller 66) is configured to control, when the deformation force quantity (voltage value) is a first magnitude, the bending stiffness changer ([0023] “…the hardness variable element 723 includes a coil pipe 7232 provided with electrodes 7231 at both ends and a conductive polymer artificial muscle 7233 encapsulated in the coil pipe 7232 (hereinafter described as EPAM (Electroactive Polymer Artificial Muscle) 7233).” ([0069] “…the hardness variable element 723 is adopted as the rigidity variable portion…but Shape Memory Alloy (SMA) actuator 723D…may be adopted.”) so that bending stiffness of the bending 25stiffness changer becomes a first bending stiffness, and is configured to control, when the deformation force quantity (voltage value) is a second magnitude that is greater than the - 57 - first magnitude, the bending stiffness changer so that the bending stiffness of the bending stiffness changer becomes a second bending stiffness that is higher than the first bending stiffness ([0026] “The motion control unit 66 sets a predetermined number (2 or more) segments 721 established from the origin segment 721 to the base end side of the flexible tube portion 72 out of all segments 721 as segments 721 (target segments 721) to change the bending rigidity. As the target segment 721, it is not the predetermined number of segments 721 that are linked from the origin segment 721 to the base end side of the flexible tube portion 72, but the segment 721 adjacent to the origin segment 721 among the segments 721 connected from the origin segment 721 to the base end side; Alternatively, a predetermined number of segments 721 linked from the segment 721 as the reference to the base end side may be set relative to one segment 721 separated by only a predetermined number of segments 721. Further, the operation control unit 66 applies a voltage having an initial voltage value (FIG. 3B, the index value corresponds to "0") to each hardness variable element 723, and sets the flexible tube portion 72 to a bending stiffness corresponding to the initial voltage value. Furthermore, based on each index value calculated in the index value calculation unit 65, the operation control unit 66 changes the voltage value applied to each of the hardness variable elements 723 built into a predetermined target segment 721 via a third signal cable 12 or the like, and changes the bending stiffness of the predetermined target segment 721 respectively.” ).

In regard to claim 15, Ohline discloses an insertion control apparatus (Fig. 1 colonoscope 10)  comprising:  an insertion section (Fig. 1 comprising distal portion 14 and body 12) comprising a distal end (Fig. 1 distal end of distal portion 14) and a proximal end (Fig. 1 near proximal handle 16), a flexible tube section (Fig. 1 flexible body 12) configured to passively bend ([column 7 lines 13-36] and [column 5 lines 3-6] “…a passive region proximal to the automatically controlled proximal region could be made of a flexible tubing member that can conform to an infinite variety of shapes.”), and a bending section (Fig. 1 steerable distal portion 14) that is connected to the flexible tube section (Fig. 1 flexible body 12) on a distal end side (see annotated Fig. 1 below) of the flexible tube section (Fig. 1 flexible body 12) and configured to actively change its bend shape (column 7 lines 17-18 “utilizing the steerable distal portion 14 for guidance…”).
Ohline fails to disclose a controller comprising hardware, the controller being configured to calculate information relating to a deformation force quantity that restores bending of an insertion section on a proximal end side with respect to a flexible tube 10characteristic changer based on a bending stiffness value of the insertion section, an insertion length, of the insertion section into an insertion target body, and a bending quantity of the insertion section, the insertion section being configured to inserted into the target body, the flexible tube characteristic changer being provided in the flexible tube section and configured to change a force quantity acting on the 20distal end of the insertion section from the insertion target body, by changing a characteristic of the flexible tube section; and control the flexible tube characteristic changer, 25based on the information relating to the deformation force quantity.
However Ikeda, in the same field of endeavor, teaches a controller comprising hardware (Fig. 9 control device 6A [0020] “The control device 6 includes a CPU (Central Processing Unit) or the like, and comprehensively controls the operation of the endoscope 2 and the display device 4 according to a program (including an operation program) recorded in the memory (shown).”), the controller (Fig. 9 control device 6A) being configured to calculate information relating to a deformation force quantity ( voltage value, [0017] “under control by the control device 6, the bending rigidity can be independently changed for each of the plurality of segments 721. Then, the flexible tube portion 72 can be curved according to the shape of the body cavity wall when it is exposed to the body cavity wall in vivo by independently changing the bending rigidity for each plurality of segments 721 under control by the control device 6.” And [0023] “…the hardness (bending rigidity) of the hardness variable element 723 increases as the applied voltage value increases.”) that restores bending of an insertion section (Fig. 1 insertion unit 7) on the proximal end side (Fig. 1 near operating unit 8 opposite the distal end) with respect to a flexible 20tube characteristic changer (Fig. 3A hardness variable element 723) based on a bending stiffness value (index value [0034] “…index value calculation unit 65 calculates each index value for changing the bending stiffness of the…” following segments ) of the insertion section (Fig. 1 insertion unit 7), an insertion length (length of one segment or a summation of multiple segments 721) of the insertion section (Fig. 1 insertion unit 7)  into the insertion target body (Fig. 7A-B), and a bending quantity (bending rigidity) of the insertion section (Fig. 1 insertion unit 7), the insertion section (Fig. 1 insertion unit 7) being configured to be inserted into the insertion target body, the insertion section (Fig. 1 insertion unit 7) comprising the flexible tube characteristic changer (Fig. 3A hardness variable element 723) being provided in the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721) and configured to change a force quantity acting on the 20distal end of the insertion section (Fig. 1 insertion unit 7) from the insertion target body, by changing a characteristic ([0023] “…changing the hardness of the hardness variable element 723 also changes the bending rigidity of the segment 721”) of the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721); and a flexible tube characteristic controller (Fig. 4 operation controller 66) configured to control the flexible tube characteristic changer (Fig. 3A hardness variable element 723), 25based on the information relating to the deformation force quantity (voltage value, [0026]) “The operation controller 66 applies voltage…to each hardness variable element 723 and sets the flexible tube portion 72 to a bending rigidity…”).

In regard to claim 16, Ohline discloses a flexible tube insertion support method- 58 - comprising: inserting an insertion section (Fig. 1 comprising distal portion 14 and body 12) into an insertion target body (Fig. 1 [column 7 lines 15-17] “The body 12 of the colonoscope 10 has been lubricated and inserted into the colon C via the patient’s anus A.”), the insertion section (Fig. 1 comprising distal portion 14 and body 12) comprising a distal end (Fig. 1 distal end of distal portion 14) and a proximal end (Fig. 1 near proximal handle 16), a flexible tube section (Fig. 1 flexible body 12) 5configured to passively bend ([column 7 lines 13-36] and [column 5 lines 3-6] “…a passive region proximal to the automatically controlled proximal region could be made of a flexible tubing member that can conform to an infinite variety of shapes.”), and a bending section (Fig. 1 steerable distal portion 14) that is connected to the flexible tube section (Fig. 1 flexible body 12) on a distal end side of the flexible tube section (Fig. 1 flexible body 12) and configured to actively change its bend shape (column 7 lines 17-18 “utilizing the steerable distal portion 14 for guidance…”). 
Ohline fails to disclose changing a force quantity acting on the distal end 10of the insertion section from the insertion target body, by changing a characteristic of the flexible tube section; and calculating information relating to a deformation force quantity that is force that restores bending of the 15insertion section on the proximal end side with respect to a location where the characteristic of the flexible tube section is changed, the changing the force quantity acting on the distal end of the insertion section being executed based on the 20information relating to the deformation force quantity.
However Ikeda, in the same field of endeavor, teaches changing a force (outside pressure) quantity acting on the distal end (Fig. 7A near 71(7)) 10of the insertion section (Fig. 1 insertion unit 7) from the insertion target body (Fig. 17A [0071] “…a plurality of pressure detecting units 722E … detecting pressure from outside on the flexible tube portion 72…”), by changing a characteristic ([0023] “…changing the hardness of the hardness variable element 723 also changes the bending rigidity of the segment 721”) of the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721); and calculating information relating to a deformation force quantity (bending rigidity) that is force that restores bending of the 15insertion section (Fig. 1 insertion unit 7) on the proximal end side with respect to a location where the characteristic of the flexible tube section is changed, the changing the force quantity (bending rigidity) acting on the distal end of the insertion section (Fig. 1 insertion unit 7) being executed based on the 20information relating to the deformation force quantity ([0017] “under control by the control device 6, the bending rigidity can be independently changed for each of the plurality of segments 721. Then, the flexible tube portion 72 can be curved according to the shape of the body cavity wall when it is exposed to the body cavity wall in vivo by independently changing the bending rigidity for each plurality of segments 721 under control by the control device 6.”).
In regard to claim 17 and claim 19, Ohline discloses bending of -7-the insertion section (Fig. 1 body 12 and steerable distal portion 14) such that the distal end (steerable distal portion 14)  of the insertion section (body 12 and steerable distal portion 14) shifts from a direction of a sigmoid-descending colon junction toward a center of a body cavity (Fig. 1 [column 7 lines 14-42] “…the steerable distal portion 14 for guidance, the body 12 of the colonoscope 10 has been maneuvered through several turns in the patient's colon C to the ascending colon G.”)
Ohline is silent as to how a controller is configured to calculate the deformation force quantity that restores bending of the insertion section such that the distal end of the insertion section shifts from a direction of a sigmoid-descending colon junction toward a center of a body cavity. 
However Ikea teaches the flexible tube insertion apparatus according to claim 1. Ikeda teaches wherein the controller (control device 6A) is configured to calculate the deformation force quantity (voltage value) that restores bending of -7-the insertion section such that the distal end of the insertion section shifts from a direction of a sigmoid-descending colon junction toward a center of a body cavity ([0027] “…a voltage of the initial voltage value is applied from the control device 6 (operation control unit 66) to each hardness variable element 723, and the flexible pipe portion 72 is set to a bending rigidity corresponding to the initial voltage value. The state amount calculation unit 63 inputs a detection signal from the antenna 5, and calculates the current position (three-dimensional position) of the target source coil 722 based on the amplitude and phase amount of the detection signal. Then, the state amount calculation unit 63 interpolates between the positions of each calculated source coil 722 and estimates the current shape (three-dimensional shape) of the flexible tube portion 72 (step S101).” Thus as voltage is applied the control device is calculating the shape of the insertion section to move away from a body cavity wall as described in [0036-0038].   
Even though Ikeda does not specifically identify a specific body cavity, like a sigmoid-descending colon junction, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Ohline’s teachings of bending the insertion section such that the distal end of the insertion section shifts from a direction of sigmoid-descending colon junction toward a center of a body cavity with Ikeda’s teachings of a controller configured to calculate the deformation force quantity that restores bending of the insertion section. 
Furthermore it would have been obvious to one skilled in the art  before the effective filing date of the claimed invention to combine the teachings of Ohline with the teachings of Ikea to have the benefit of “if an insertion force is applied to the insertion portion, the insertion force is not converted into a force that pushes up the pipe wall, but is effectively used as a force to propel the insertion portion, and the bend part of the pipe line can be easily passed…and operability can be improved ([Ikeda 0010]). 
In regard to claim 18 and claim 20, Ohline discloses bending of -7-the insertion section (Fig. 1 body 12 and steerable distal portion 14) such that the distal end (steerable distal portion 14)  of the insertion section (body 12 and steerable distal portion 14) shifts from a direction of a hepatic flexure (Fig. 1 [column 7 lines 14-42] “…the steerable distal portion 14 for guidance, the body 12 of the colonoscope 10 has been maneuvered through several turns in the patient's colon C to the ascending colon G.”)
Ohline is silent as to how a controller is configured to calculate the deformation force quantity that restores bending of the insertion section such that the distal end of the insertion section shifts from a direction of a hepatic flexure.
However Ikea teaches the flexible tube insertion apparatus according to claim 1. Ikeda teaches wherein the controller (control device 6A) is configured to calculate the deformation force quantity (voltage value) that restores bending of -7-the insertion section such that the distal end of the insertion section shifts from a direction of a hepatic flexure ([0027] “…a voltage of the initial voltage value is applied from the control device 6 (operation control unit 66) to each hardness variable element 723, and the flexible pipe portion 72 is set to a bending rigidity corresponding to the initial voltage value. The state amount calculation unit 63 inputs a detection signal from the antenna 5, and calculates the current position (three-dimensional position) of the target source coil 722 based on the amplitude and phase amount of the detection signal. Then, the state amount calculation unit 63 interpolates between the positions of each calculated source coil 722 and estimates the current shape (three-dimensional shape) of the flexible tube portion 72 (step S101).” Thus as voltage is applied the control device is calculating the shape of the insertion section to move away from a body cavity wall as described in [0036-0038].   
Even though Ikeda does not specifically identify a specific body cavity, like a hepatic flexure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Ohline’s teachings of bending the insertion section such that the distal end of the insertion section shifts from a direction of a hepatic flexure with Ikeda’s teachings of a controller configured to calculate the deformation force quantity that restores bending of the insertion section. 




Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohline in view of Ikeda in further view of Sekiguchi et al. (Patent No. US 5482029) hereinafter Sekiguchi. 
In regard to claim 5, Ohline in view of Ikeda, as set forth above with respect to claim 1, fail to  teach the flexible tube insertion apparatus according to claim 1, wherein the controller further configured to determine a start of a characteristic change of the flexible tube characteristic changer.
However Sekiguchi, in the same field of endeavor, teaches the flexible tube insertion apparatus (Fig. 1 endoscope section 3) wherein the controller ( Fig. 7 main frame unit 202 [column 23 lines 6-30] “…it is possible to control the flexibility by making use the difference in the heat produced by passing current and the differences in the deformation starting temperature of the shape memory alloys…”.) is further configured to determine a start of a characteristic change (deformation) of the flexible tube characteristic changer (Fig 78 shape memory spring 905) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to have a change start determination circuitry configured to determine a start of a characteristic change of the flexible tube characteristic changer by the flexible tube 15characteristic controller when using multiple compositions of shape memory alloy are used in order to control manipulation of individual segments of the endoscope flexible pipe 4 having shape memory alloy that start the deformation process at different temperatures [column 23 lines 6-51]). 

In regard to claim 6, Ohline in view of Ikeda and further view of Sekiguchi, as set forth above with respect to claim 1 and 3, teach the flexible tube insertion apparatus (Fig. 1 endoscope section 3) wherein the controller (Fig. 7 main frame unit 202) is further configured to recognize a bend shape pattern (Fig. 7 flexible pipe flexibility pattern data base 209) of the insertion section (Fig. 1 comprising endoscope flexible pipe 4, curved portion 5, and non-flexible portion 6), and change the characteristic of the flexible tube characteristic changer, based on a recognized bend pattern shape of the insertion section ([column 8 lines 18-21] “…a flexible pipe flexibility pattern data base 209 for storing flexibility control data in the form of patterns to facilitate insertion of the flexible pipe.”), and the calculated bend shape 25information of the insertion section (Fig. 3 control circuit 13, [column 6 lines 61-66] “…control circuit 13 for controlling current passed through the shape memory alloy wires 12 provided for each segment…when some segments required to be harden…current flows through the shape memory alloy wires 12 of the selected segments, so that the shape memory alloy wires 12 of the corresponding segments are hardened.”). 
Furthermore, it is known in the art before the effective filing date of the claimed invention that “segments whose flexibility can be changed are easily selected by the operator under remote control in accordance with flexibility patterns obtained when the endoscopes were inserted in the past…improve endoscope insertion and …reduce the burden on both the operator and the patient to be examined during the endoscope examination, in particular when the large intestine is diagnosed or remedied” ([column 1 line 62 – column 2 line 5]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohline in view of Ikeda in further view of Stevens-Wright (Patent No. US 5383852) hereinafter Stevens-Wright. 
In regard to claim 12, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ikeda teaches the bending section (Fig. 1 flexible tube portion 72) constitutes the flexible tube characteristic changer (Fig. 3A hardness variable element 723).
Ohline in view of Ikeda, fail to  teach the flexible tube insertion apparatus according 5to claim 1, wherein the bending section includes a first bending section, and a second bending section provided on a proximal end side of the first bending section and comprises the flexible tube characteristic changer, and 10the second bending section is bendable in the same direction as the first bending section.
However Stevens-Wright, in the same field of endeavor, the flexible tube insertion apparatus according 5to claim 1, wherein the bending section includes a first bending section (Fig. 2 tubular distal section 16), and a second bending section (Fig. 2 tubular proximal section 15) that is provided on a proximal end side (Fig. 2) of the first bending section (Fig. 2 tubular distal section 16),  and 10the second bending section (Fig. 2 tubular proximal section 15) is bendable in the same direction as the first bending section (Fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Ohline in view of Ikeda, and have the bendable section includes a first bendable section, and a second bendable section that is provided on a proximal end side of the first bendable section and constitutes the flexible tube characteristic changer, and 10the second bendable section is bendable in the same direction as the first bendable section, as taught by Stevens-Wright.
Furthermore, it is known in the art before the effective filing date of the claimed invention that “improving localization techniques and accessing additional sites…” by alternating the steering during placement of the distal end allows the surgeon to “…traverse paths having many sharp bends and …negotiate multiple changes of direction through any or all of the 3 perpendicular planes of movement” [column 2 lines 1-11]. 

  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795